Citation Nr: 0834091	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her cousin


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1943 to November 1945 and regular service with the Philippine 
Army from November 7, 1945 to November 14, 1945.  The 
appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant testified 
before the Board in July 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in an August 1990 RO 
decision.  The appellant did not appeal that decision.  

2.  Evidence received since the last final decision in August 
1990 relating to service connection for the cause of the 
veteran's death is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1990 RO decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an August 1990 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO declined to reopen the appellant's 
claim in June 2005 and July 2005.  While the RO found that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in August 1990, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the August 1990 rating decision became final because 
the appellant did not file a timely appeal.  

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in May 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service medical records, and the appellant's 
statements.  The Board denied the claim because there was no 
evidence that the veteran's service-connected disabilities 
were related to the cause of his death.  

The appellant applied to reopen her claim for service 
connection for the cause of the veteran's death in May 2005.  
The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
appellant's claim.

In support of the appellant's application to reopen her claim 
for service connection, multiple affidavits dated from 1945 
to 1993 from the veteran, the appellant, and the veteran's 
former fellow soldiers were submitted.  The affidavits of the 
former servicemen show, in pertinent part, that the veteran 
had honorable military service and that he was wounded with a 
Japanese grenade on both buttocks and legs during service.  
The veteran's affidavit showed that he had lost a few items 
during a military operation and that he was relieved of 
responsibilities from them.  The appellant's affidavit showed 
that she had married the veteran 22 years after her first 
husband had died.  The records do not show that the veteran's 
service-connected disabilities were related to his cause of 
death.       
   
Other newly submitted evidence includes testimony that the 
appellant and her cousin gave before the Board at a travel 
board hearing in July 2008.  Testimony revealed that the 
appellant met the veteran in 1972 and married him in 1977.  
The appellant testified that about three or four years after 
she met the veteran, he developed cataracts and began having 
problems in the buttocks area where shrapnel had been 
removed.  She reported that the veteran had never had stomach 
cancer or any other digestive problems.  She asserted that 
she believed the veteran's diagnosis of stomach cancer was 
erroneous and that he had really died of his 
service-connected shrapnel wound.  The veteran's cousin 
testified that the veteran had never had any digestive 
problems.  She also reported that the veteran had shrapnel in 
his buttocks and other parts of the body.     

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
the cause of the veteran's death.  Although the additionally 
submitted affidavits are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The affidavits do not show that the veteran's 
service-connected residuals of a gunshot wound to the sacrum, 
coccyx, left hip, right groin, feet, and legs were the cause 
of the veteran's death.  They merely demonstrate that the 
veteran had honorable service and was wounded in service, 
which was already shown at the time of the most recent final 
denial.  Accordingly, the evidence does not establish a fact 
necessary to substantiate the claim, and the claim for 
service connection for the cause of the veteran's death 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Next, while the July 2008 hearing testimony attested that the 
veteran had died of his service-connected shrapnel wounds 
instead of stomach cancer, this evidence, though presumed to 
be credible, is not probative.  As laypersons, the appellant 
and her family are not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. 
App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  While the appellant 
and her family can describe symptoms (including worsening of 
symptoms) that the veteran experienced, they lack the medical 
competence to relate those symptoms to his service.  Thus, 
while this evidence is new, in the sense that it has not 
previously been considered, it is not material, as it does 
not establish a fact necessary to substantiate the claim, and 
the claim can therefore not be opened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  

Although the appellant has submitted new evidence that was 
not before the RO in August 1990, the new evidence is not 
material to the claim and does not warrant reopening of the 
claim because it does not raise a reasonable possibility of 
substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for the cause of the veteran's 
death since the August 1990 RO decision because no competent 
evidence has been submitted showing that the veteran's 
service-connected disabilities caused his death.  Thus, the 
claim for service connection for the cause of the veteran's 
death is not reopened and the benefits sought on appeal with 
regard to that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and July 2005 
and rating decisions in September 2005 and October 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's cause of death is the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


